IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31064
                          Summary Calendar



JAMES L. SMITH,

                                         Plaintiff-Appellant,

versus

VASTAR RESOURCES, INC.,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 00-CV-2440-C
                        --------------------
                            May 16, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     James L. Smith appeals the district court’s grant of summary

judgment for Vastar Resources, Inc. in this civil action filed

under the Outer Continental Shelf Lands Act (OCSLA).    The

district court determined that the plaintiff’s deposition

testimony had failed to present sufficient proof as to whether

there was a foreign substance on the stairs which caused his knee

injury.   Smith argues on appeal that the district court erred in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31064
                                -2-

granting summary judgment because his testimony and the

inferences to be drawn from it show that liability is clear

against the defendant.   He contends that the sole issue on appeal

is whether the district court gave sufficient credence to his

testimony that oil or a chemical was on the stairwell, causing

him to slip.   He argues that the district court ignored his

testimony that there was oil on his boots when he got home,

leading to the inference that there was oil on the stairs which

caused him to slip, even if he did not see it and could not state

truthfully that he knew it was there.

     Smith does not know what caused him to slip, and he

testified that he never looked at the stairs or saw any foreign

substance on the stairs.   The district court found that his

testimony that he must have picked up some oil on his shoes from

elsewhere on the platform was speculative.     In his own

contemporaneous description of the incident, Smith stated that he

“twisted” his knee while walking down the stairway.     He never

mentioned “slipping” or any oil or chemicals anywhere that might

have caused his shoes to be slippery.     Three employees on the

platform submitted affidavits and/or declarations made under

penalty of perjury stating that the stairs were inspected

immediately following Smith’s accident and no foreign substance

was found which could have caused the accident.     Smith has

presented no evidence to dispute their statements.
                            No. 01-31064
                                 -3-

       The only evidence Smith points to is his testimony about oil

on his shoes when he got home, and an oil leak from some

equipment on the platform near the stairs at some earlier

undetermined time which caused the stairs to be roped off, from

which he asks this court to infer causation.    The district court

discounted the testimony about the stairs being roped off due to

an earlier leak because Smith’s deposition testimony did not

establish that the stairway had been roped off at any time

relevant to this alleged incident. Smith does not explain why, if

he had picked up some oil on his shoes on another part of the

platform, he did not slip closer to the area of the alleged leak.

He cannot even say that he actually knows that he stepped in

leaking oil or chemical on another part of the platform on that

day.    He testified only that it was a “possibility” that oil or

chemical could have caused his foot to slip.

       The district court did not err in its determination that

Smith’s testimony about what caused his knee injury was

speculative and insufficient as a matter of law to create a

genuine factual dispute for trial.    See Thomas v. Grand Hyatt

Hotel, 749 F. Supp. 313 (D.D.C. 1990); Reese v. Tayco Food Store,

Inc., 602 So. 2d 260 (La. App. 2nd Cir. 1992).

       AFFIRMED.